Citation Nr: 0030268	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-12 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to an increased (compensable) evaluation for 
a left shoulder disorder.

3.  Entitlement to an increased (compensable) evaluation for 
right knee chondromalacia.

4.  Entitlement to an increased (compensable) evaluation for 
left knee chondromalacia.

5.  Entitlement to an increased (compensable) evaluation for 
right heel pain.

6.  Entitlement to an increased (compensable) evaluation for 
left heel pain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefits sought on 
appeal.  That decision denied the veteran's application to 
reopen her claim of entitlement to service connection for a 
back disorder; and denied the claims for increased ratings 
for the service-connected left shoulder, bilateral knee and 
bilateral heel disorders. 
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested.

2.  In an unappealed RO rating decision dated in May 1991, 
the veteran's claim for entitlement to service connection for 
a back disorder was denied.

3.  The evidence added to the record since notification of 
the May 1991 rating decision denying service connection for a 
back disorder is not wholly cumulative and, when considered 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 1991 RO rating decision which denied entitlement 
to service connection for a back disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).

2.  Evidence added to the record since notification of the 
May 1991 unappealed rating decision, which denied service 
connection for a back disorder, is new and material; and the 
claim for that benefit is reopened.  38 U.S.C.A. § 5107, 
5108(a) (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is requesting that her claim for entitlement to 
service connection for a back disorder be reopened.  The 
veteran's claim for service connection had been denied in a 
May 1991 rating decision.  In that decision, the RO 
determined that recent X-ray examination of the low back was 
within normal limits for mild scoliosis with convexity to the 
left.  The report of X-ray examination during a February 1991 
VA examination contains an impression of mild scoliosis with 
convexity to the left (possibly because of positioning).  
That report indicated that otherwise the lumbosacral spine 
was normal.  The RO concluded that there was no evidence of 
trauma during service, with full range of motion demonstrated 
and negative findings by X-ray examination at the recent 
examination.  The veteran was notified of the May 1991 
decision in June 1991, but did not timely appeal the decision 
and it became final, based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).  That rating decision was the last 
final decision before the veteran's present attempt to reopen 
her claim. 

In March 1998, the veteran filed an application claiming 
service connection for a back disorder.  Subsequently, a 
December 1998 RO rating decision denied service connection 
for a back disorder, on the grounds that the evidence 
currently submitted by the veteran was not new and material.  

The evidence pertinent to the issue of service connection for 
a back disorder, which was of record at the time of the RO's 
May 1991 final decision, included the veteran's DD Form 214, 
Service Personnel Record Form, service medical records, and 
the report of a February 1991 VA examination.  In summary, 
these records show that during service, the veteran was seen 
in January and February 1987 for complaints of low back pain 
not associated with trauma but noted in February 1987 to have 
had its onset after a long run several months before.  The 
respective records show impressions of paravertebral muscle 
strain and mechanical low back pain.  The veteran was 
subsequently seen twice early in May 1989 for low back pain 
assessed as low back pain and myofascial pain.  She was seen 
in September 1989 for complaints of middle back pain for the 
previous four months, which was assessed as muscle strain.  
At that time, the examiner noted point tenderness at T3-T4, 
no edema and range of motion was good.  She was seen in 
November 1989 when she reported a history of back problems 
since giving birth to her child nine months before.  That 
report contains no related assessment.  

The report of a December 1990 "Chapter Physical" 
examination shows complaints of recurrent back pain.  On 
examination, the examiner noted findings of chronic back 
pain.

The record shows that the veteran underwent VA orthopedic and 
neurologic examinations in February 1991.  The report 
contains a diagnosis of history of chronic and recurrent low 
back pain related to strain; and history of dorsal pain 
probably dorsal muscular strain.  

In determining whether to reopen a previously denied claim, 
the Board must first determine whether the evidence is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If 
it is determined that new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.

According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Evans, 9 Vet. App. 273, 283; but 
see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible").

In attempting to reopen her claim, the veteran again asserts 
that she has a low back disorder, which is related to 
service.  A veteran is entitled to compensation for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 1991).  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

Generally, congenital or developmental defects or conditions 
are not considered to be diseases or injuries within the 
meaning of applicable legislation providing VA disability 
compensation benefits.  38 C.F.R. 3.303(c).  Additionally, 38 
C.F.R. 4.9 indicates that mere congenital or developmental 
defects, absent, displaced or supernumerary parts, refractive 
error of the eye, personality disorder and mental deficiency 
are not diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes.  Therefore, 
even if first shown in service, service connection for 
congenital disorders is generally not provided for.  A 
congenital disorder preexisting service may be granted 
service connection only if that disorder is shown to have 
been aggravated by active service.  38 C.F.R. § 3.306.

The documents which have been made part of the record since 
the final RO decision in May 1991 include VA and private 
medical treatment records, the report of an October 1998 VA 
examination, a lay statement from a roommate and an 
acquaintance from service, and the transcript of an August 
1999 hearing.  

The medical records include various VA clinical records 
reflecting treatment from May 1991 to February 1999, for 
different medical conditions and disorders.  VA clinical 
notes show that the veteran was seen in May 1991 for 
complaints including that the back was always painful in the 
upper back/neck; and lower back pain would come and go.  

The veteran was seen in March 1995 with complaints including 
that she had pain in the back starting recently.  The 
impression was chronic low back pain.  A report of X-ray 
examination in May 1995 contains an impression of minimal 
scoliosis of the lumbar spine with degenerative changes in 
the sacroiliac joints; and possible narrowing of the L5-S1 
disc space.  The veteran was seen in November 1996 and 
reported that pain in the lower back started about a month 
ago. 

The report of a February 1997 MRI examination contains an 
impression of degenerative disc disease and facet arthropathy 
in the lower lumbar spine; small broad-based left paramedian 
HNP is present at L5-S1 resulting in some narrowing of the 
left lateral recess at this level; and mild to moderate 
narrowing of the left neural foramen at the L5-S1 level is 
also present without definite nerve root compression.  
Subsequent treatment records in 1997 and 1998 show complaints 
of low back pain and diagnoses of recurrent low back pain.  
The report of an October 1998 VA examination pertains to 
examination of the left shoulder, and both knees and ankles, 
and does not contain findings referable to the back. 

VA neurosurgery clinic notes in November 1998 show that the 
veteran was neurologically intact with chronic intermittent 
low back pain, with some features suggesting a radicular 
component.  The report of subsequent VA X-ray examination in 
January 1999 contains an impression of left scoliosis, no 
other significant bone injury and/or disease; some 
asymmetrical increased density in the right SI joint, which 
may represent early changes of osteitis condensans ilii 
and/or represent some stress related phenomena; and spina 
bifida occulta of S1.  A February 1999 VA MRI report 
pertaining to the lumbar spine, contains an impression of 
minimal degenerative disc change and central protrusion at 
L4-5.

The claims file contains lay statements from a former 
roommate and someone who served with her in Korea.  Both 
attested to noticing an increase in the severity of the 
veteran's claimed back disorder symptoms to show a 
relationship to service.

During a July 2000 hearing before the undersigned Veterans 
Law Judge, the veteran testified regarding the onset and 
subsequent symptomatology of her claimed back disorder.  

The evidence submitted up to the time of the RO's May 1991 
final decision shows that the veteran was currently diagnosed 
as having a history of chronic and recurrent low back pain 
related to strain; and a history of dorsal pain probably 
dorsal muscular strain.  At the recent February 1991 VA 
examination when these diagnoses were made, findings included 
that the entire spine had a normal curvature.  There was a 
mild tenderness at the middle of the cervical region and 
lumbosacral spine along the spinal processes, but not in the 
dorsal spine.  The veteran had a full range of motion in the 
cervical, and lumbosacral spine, but she had some motion 
pain.  No peripheral neuropathy or lumbar radiculopathy was 
found.  The report of X-ray examination during the February 
1991 VA examination contains an impression of mild scoliosis 
with convexity to the left (possibly because of positioning).  

The evidence submitted since May 1991 shows that the veteran 
currently has a back disorder variously diagnosed to include 
scoliosis of the lumbar spine with degenerative changes in 
the sacroiliac joints; and possible narrowing of the L5-S1 
disc space.  Later diagnoses include degenerative disc 
disease and facet arthropathy in the lower lumbar spine.  A 
January 1999 X-ray examination report, contains an impression 
of left scoliosis, no other significant bone injury and/or 
disease; some asymmetrical increased density in the right SI 
joint, which may represent early changes of osteitis 
condensans ilii and/or represent some stress related 
phenomena; and spina bifida occulta of S1.  The most recent 
impression, contained in a February 1999 VA MRI report 
pertaining to the lumbar spine, is minimal degenerative disc 
change and central protrusion at L4-5.

Since May 1991, an abundance of clinical records not 
previously received have been added to record.  These records 
include VA and private medical records containing significant 
evidence not previously available regarding the presence and  
of a back disorder.  On review of the evidence received since 
May 1991, in combination with evidence previously collected, 
the Board concludes that the evidence as a whole is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The evidence submitted since 
the May 1991 rating decision bears directly and substantially 
on the core issue of whether the veteran has a current back 
disorder linked to service.  This evidence is not wholly 
cumulative or redundant, and provides a more complete picture 
of the circumstances surrounding the etiology of the 
veteran's claimed back disorder.  Elkins v. West, 12 Vet. 
App. 209, 214 (1999).  As such, the new evidence is 
sufficiently significant to the issue in this case that it 
must be considered in order to fairly decide the merits of 
the claim.  The additional evidence is therefore new and 
material, and the claim must be reopened.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board also finds that 
further development is warranted as provided in the remand 
portion of this decision.

ORDER

The claim of entitlement to service connection for a back 
disorder, is reopened.  To this extent only, the appeal is 
granted.

REMAND

The veteran is seeking service connection for a back 
disorder.  She also seeks an increased rating for her 
service-connected left shoulder disorder, right and left knee 
chondromalacia, and right and left heel pain disorders; each 
of which are currently evaluated at noncompensable levels.  

With respect to the claim of entitlement to service 
connection for a back disorder, the RO had determined in May 
1991 that there was no current back disorder.  The record 
shows that the evidence submitted since May 1991 establishes 
that the veteran does have current back disorders as 
discussed in the decision above.   However, although there 
are records of orthopedic treatment, there is no medical 
opinion or other competent evidence to relate a current back 
disorder, first diagnosed after service in 1995, either 
directly or by aggravation, to active service that ended in 
January 1990.  The record also does not show that the veteran 
has been afforded an examination with respect to her claimed 
back disorder.  The Board believes that an examination is 
necessary in order to clarify the material issue of whether 
any current back disorder is linked to service.  VA has a 
duty to assist, which includes the duty to obtain a thorough 
and contemporaneous examination to determine the etiology of 
any currently claimed disorders, claimed as due to service.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

During a July 2000 hearing before the undersigned Veteran's 
Law Judge, the veteran indicated that she has been treated 
privately, including for her back and for service-connected 
disabilities on appeal here.  A review of the claims file 
indicates that private treatment records associated with that 
treatment are not of record.

With respect to the increased rating claims, the record shows 
that the veteran was last examined by VA in October 1998.  At 
that time, she underwent an orthopedic examination of her 
left shoulder, both knees and both ankles.  

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  38 U.S.C.A. 5107 (West 1991).  
The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that the duty to assist 
includes the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 
(1991).  

The fulfillment of the statutory duty to assist also includes 
conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one. Green v. Derwinski, 
1 Vet. App. 121 (1991)

The Board believes that any other pertinent medical records 
not already obtained and related to treatment or examination 
would be beneficial.  The Board also finds that a 
contemporaneous VA examination subsequent to obtaining any 
further medical records is warranted in order to fulfill the 
statutory duty to assist, and to obtain adequate medical 
evidence to properly gage the functional loss present, if 
any, due to weakness or pain on motion.  See 38 C.F.R. § 
4.40, 4.45, 4.59 (1999).

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated her for her claimed back 
disorder; and for her service-connected 
left shoulder disability, and bilateral 
knee and heel disabilities. With any 
necessary authorization, the RO should 
attempt to obtain and associate with the 
claims folder copies of all pertinent 
treatment reports identified by the 
veteran, which are not currently of 
record.  Once received, these records 
should be associated with the claims 
folder.

2.  The RO should schedule the veteran 
for  examinations regarding the claimed 
back disorder, and to evaluate the 
veteran's service-connected left shoulder 
disability, and bilateral knee and heel 
disabilities.  The claims folders and a 
complete copy of this decision must be 
made available to and be reviewed by the 
examiners prior to their examinations.  
All appropriate tests and studies, 
including complete X-rays where 
indicated, should be accomplished, and 
all clinical manifestations should be 
reported in detail.  

Regarding the claimed back disorder, the 
examiners are to determine the nature and 
etiology of any back disorders.  The 
examiners should provide opinions as to 
whether it is at least as likely as not 
that any back disorder is etiologically 
related to any incident of service.  

Regarding the veteran's service-connected 
left shoulder disability, and bilateral 
knee and heel disabilities, all indicated 
studies, including complete X-rays, 
should be performed.  Range of motion 
should be documented in degrees, painful 
motion or loss of motion should be noted.  
The neurologist should indicate all 
neurological findings.  The examiners are 
requested to clearly differentiate all 
manifestations referable solely to the 
veteran's service-connected left shoulder 
disability, and bilateral knee and heel 
disabilities.  The examination reports 
must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the 
examiners must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  A 
complete rationale for all opinions and 
conclusions expressed must be given.

3.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
remand, and if any do not, it must be 
returned for corrective action.

4.  Then the RO should take any other 
necessary action, and readjudicate the 
service connection issue and increased 
rating issues on appeal.

After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and her representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, pares. 8.44-8.45 and 
38.02-38.03.



		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals



 



